Citation Nr: 0605103	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  01-06 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for chondromalacia of the right knee and chondromalacia of 
the left knee, each with a 10 percent evaluation.  The 
veteran requested a higher rating.  The veteran also 
requested that his service connection for chondromalacia of 
the left and right knees be restored, as service connection 
for these disabilities was severed in a 1984 RO rating 
decision.  In March 2004, the RO restored the veteran's 
service connection with a retroactive evaluation of 10 
percent established from April 19, 1979, the original date of 
the grant of service connection and found clear and 
unmistakable error in the 1984 RO rating decision, which 
severed service connection for the veteran's chondromalacia 
of the right and left knees.

The veteran testified before an RO hearing officer in 
November 1999.  A transcript of the hearing is of record.  In 
his August 2001 substantive appeal, the veteran requested a 
Travel Board hearing; however, in May 2003, he withdrew that 
hearing request.  In January 2003 and December 2003, the 
Board remanded the veteran's case to the RO for further 
development.  The case has been returned to the Board in 
January for further action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.
2.  Chondromalacia of the right knee has predominantly 
manifested with a range of motion in flexion to 110 degrees 
and normal extension, crepitus, tenderness, with no 
instability, no recurrent subluxation, no locking, and no 
effusion.

3.  Chondromalacia of the left knee has predominantly 
manifested with a range of motion in flexion to 130 degrees 
and normal extension, crepitus, tenderness, with no 
instability, no recurrent subluxation, no locking, and no 
effusion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5261 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in June 1997, prior to the enactment of the VCAA.  

An RO letter dated in June 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his conditions were worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran is service connected for chondromalacia of the 
right and left knees with 10 percent ratings for each knee.

A rating action in June 1984 severed service connection for a 
bilateral knee disorder, based on a lack of showing in the 
service medical records of trauma to the knees which would 
indicate aggravation of a developmental knee disorder.  A 
March 2004 rating action restored the veteran's service 
connection with a retroactive evaluation of 10 percent 
established from April 19, 1979.  The veteran appealed the 
assignment of the 10 percent rating for each knee.  

The evidence available for the period from 1979 to 1995 which 
would describe the condition of the knees during that time 
includes a July 1979 VA medical examination.  During the 
examination, the veteran was described as having a protective 
gait.  No weakness or atrophy was noted throughout the lower 
extremities.  Both knees presented no objective changes, with 
no swelling, thickening or effusion.  Range of motion of the 
knees was from 0 degrees to 140 degrees, bilaterally. 
Extension of both knees against resistance caused 
parapatellar pain.  Repetitive motion of the knees caused 
marked subpatellar clicking crepitus which was uncomfortable, 
but not painful.  There was no tenderness to pressure around 
either knee.  There was no pain on grinding each patellar 
against the femoral condyles.  X-ray studies revealed 
suprapatellar effusions, bilaterally.

A VA medical examination was performed in February 1984.  The 
veteran complained that the knee symptoms had become worse.  
In the morning, his knees were sore and stiff, with cracking 
in the knees on movement, and some swelling with overuse of 
the knees.  Objectively, the veteran was noted to have a 
peculiar waddling gait of the hips with maintenance of the 
knees in flexion on weight bearing, both walking and 
standing.  He indicated that this was his natural gait.  He 
was able to do a complete squat, but audible clicking could 
be heard from both knees.  Bilateral subpatellar grating and 
clicking crepitus was noted in both knees on repeated flexion 
and extension.  There was mild tenderness on grinding of 
either patella against the femoral.  The veteran had abnormal 
side-to-side mobility, but the knees tracked well.  There was 
no evidence of weakness or atrophy.  Both knees were stable 
with no ligamentous laxity.  X-ray studies revealed slight 
subluxation of both knees.  

A May 1995 private medical facility X-ray study of the knees 
revealed no fracture, dislocation, or other bony abnormality.  

An October 1995 VA outpatient medical record shows that the 
veteran complained that his knees had periodic swelling and 
his right knee gave out on him, but not recently.  Physical 
examination revealed minimal chondromalacia underneath the 
right knee cap and no other findings in the right or left 
knee.  X-rays of the knees were excellent.  The VA physician 
noted that he had a great deal of trouble saying that the 
veteran had a lot of disability in his knees, but he did have 
chondromalacia on the right knee, but not on the left.

A November 1995 private medical facility X-ray study of both 
knees revealed radiographically unremarkable bilateral knees.

A July 1999 private medical record from the National 
Institute of Health (NIH) showed that the veteran had left 
knee pain due to some type of degenerative disorder.  It was 
also noted that the veteran had a tendency to fall if his 
knees gave out, but his knees rarely gave out.  When they did 
give out, it was usually his left knee.

In November 1999, the veteran testified during an RO hearing 
and stated that he had aching in his knees when he woke up in 
the morning and his knees would crack and hurt.  It took him 
a while to get on his feet.  He stated that his knees would 
swell sometimes, but not that bad.  They would get puffy and 
watery, but this would go away after awhile.  He also stated 
that he had cracking in his knees.  His knees would also 
start to hurt when he stood on concrete for 10 or 15 minutes 
and when he performed his job of unloading trucks, he would 
have to keep moving so that he would not feel pressure in his 
knees.  The veteran's spouse testified that on occasion, the 
veteran's knees would give out and he would fall.  This 
happened about once a month.

In February 2001, the veteran underwent a VA examination.  He 
related that sometimes his knees gave -way, but he had never 
fallen.  His knees clicked at times and became sore with 
overuse.  He stated that he worked as an auto mechanic, which 
was physically challenging, but was the only work he could do 
with his educational level and training.  Physical 
examination of the knees was conducted and revealed a range 
of motion of the right knee in extension and flexion from 0 
to 135 degrees and range of motion of the left knee in 
extension and flexion from 0 to 125 degrees.  There was no 
tenderness on palpation and he had full sensation and normal 
reflexes.  There was no noted weakness, stiffness, or 
swelling.  There was tenderness on palpation in the medial 
joint line bilaterally, but there was no heat or redness, 
neither was there locking, fatigability, or lack of 
endurance.  The examiner noted that when the veteran felt as 
if his knees were giving way, it was from working hard and 
having to do a considerable amount of exercise.  He had no 
crutches, braces, cane, or corrective shoes, and had no 
previous surgery on his legs.  He was also able to ascend and 
descend stairs without assistance.  X-rays of the bilateral 
knees revealed no significant joint space narrowing or 
osteophyte formation at the knee joints bilaterally and no 
fracture bilaterally.  The examiner noted that the X-rays 
were negative.  The diagnosis was bilateral chronic knee 
strain.  The examiner also noted that with flare-ups, the 
veteran might have decreased range of motion, but this could 
not be quantified further without examination during a flare-
up.  There was no weakness, fatigue, or incoordination noted 
during the examination.

A May 2001 VA outpatient medical record shows that the 
veteran had good range of motion in his bilateral knees.  
There was no swelling, no tenderness, and some crepitus.  
Review of a February 2001 X-ray was negative.  The diagnosis 
was knee pain, due to possible chondromalacia or cartilage 
problems.

A June 2001 VA outpatient medical record showed that the 
veteran had no ecchymosis, erythema, or effusion in his right 
knee, but did have crepitus.  Active range of motion of the 
right knee was from 0 to 110 degrees.  There was no patellar 
tendon tenderness and no varus or valgus stress tenderness.  
There was also negative anterior drawer and negative 
posterior drawer, and Lachman's was negative.  X-rays of the 
knees were conducted and revealed mild narrowing of the 
medial joint spaces on the standing view.  No bony 
abnormalities were demonstrated.

An August 2001 lay statement from the veteran's employer, 
R.C., shows that R.C. had not seen the veteran do any lifting 
or mechanic work since his surgery in September 1998 and he 
was hired as a driver only.  The employer did not specify the 
type of surgery.  The veteran had many problems that year 
with driving and had to take days off work for his health.

In October 2002, the veteran underwent a VA examination.  He 
complained of pain and grinding in both knees.  He reported 
that he did no lifting, pushing, or pulling.  He stated that 
he could stand for short periods of time and he felt as if he 
could walk a city block and could sit in a straight chair.  
He could not kneel, squat, or stoop, and he managed stairs 
poorly.  Physical examination revealed no deformity or 
effusion of either knee.  There was no pain on palpation of 
either knee.  There was minimal crepitus palpable on motion 
of the knee.  Stability of both knees was good.  Knee flexion 
was to 130 degrees bilaterally and extension was normal 
bilaterally.  The diagnosis was normal knee examination.

A February 2004 VA outpatient medical record showed that the 
veteran had pain in the right knee after he fell on his right 
knee a few days earlier.  The examiner noted that the 
veteran's right knee was slightly swollen and tender.  
Extension was limited to 60 degrees.  There was no increasing 
heat.  The diagnosis was right knee pain, traumatic.

Later in February 2004, the veteran returned to the VA 
orthopedic clinic complaining of right knee pain.  He stated 
that since his fall three weeks ago, he had a burning 
sensation in the distal lateral aspect of his patella.  
Examination of the right knee revealed negative ecchymosis, 
erythema, or effusion.  There was also no visual deformity. 
Active range of motion of the right knee was from 0 to 110 
degrees.  There was negative varus and valgus laxity.  He had 
some mild discomfort with varus and valgus stress tenderness.  
There was negative anterior drawer and posterior drawer.  The 
veteran had significant discomfort noted with patellar tilt 
and palpation placed on the distal lateral aspect of his 
patella at the lateral joint line.  He had a positive pedal 
pulse.  X-rays of the right knee revealed no abnormal bony 
pathology and no fractures.  There was good joint space 
preservation noted.  The diagnosis was right knee pain and 
contusion.  The examiner noted that it could take up to three 
to four months for the veteran's knee to recover.

In a July 2004 letter, the veteran's spouse, K.N., stated 
that the veteran had difficulty going up and down stairs.  In 
addition, his knees would become stiff and he had difficulty 
with his knees supporting his weight. He also had muscle 
cramps during the night, approximately four or five times a 
week.  Further, he had fallen because his knees gave out and 
he would have severe pain.  He was not able to be active as 
he used to be.  He also used a cane for balance and to get up 
when he fell.
In May 2005, the veteran underwent a VA examination.  The 
examiner noted that he reviewed February 2004 X-rays that 
showed a mild lateral patellar displacement in relation to 
the femur of both knees, but otherwise the studies were 
reported as unremarkable.  The veteran complained that his 
knees burned.  He stated that he was subject to frequent 
charlie-horses of his thighs and that the skin about his 
kneecaps burned and he had occasional knee swelling if he 
stood for long periods of time.  He denied any locking of the 
knee.  His knee tended to give way on occasion and he denied 
any loss of motion of his knees.  The veteran used a cane for 
assistance and ambulation.  The veteran also had spine 
surgery and stated that he could walk less than one city 
block, but this was most likely due to restrictions secondary 
to his back surgery.  The veteran stated that he was very 
limited in his ability to lift, push, and pull.  He was able 
to kneel, but had difficulty doing so.  Prolonged sitting in 
the car caused knee pain.  His sleep was frequently disrupted 
by the numbness in his knees, and he managed stairs with 
difficulty.  He stated that he had daily flare-ups of his 
knee pain, usually due to activity.  The duration of the 
flare-ups was mild to moderate.  During his flare-ups, his 
functional limitation was more apparent.  He had no 
incapacitating episodes of knee pain over the past year, but 
had stiffness when he woke up in the morning.  He had not 
worked since 2001.

Physical examination revealed that he ambulated with a marked 
limp on the left leg.  There was no significant deformity of 
either knee.  There was moderate crepitus palpable on motion 
of both knees.  He had tenderness on palpation of the medial 
aspect of the patella bilaterally.  There was no sensory 
deficit about either patella.  Stability of the knees 
bilaterally was good in both anterior, posterior, and 
mediolateral planes.  McMurray's sign was negative 
bilaterally.  Range of motion of the bilateral knees in 
flexion was to 130 degrees with 150 degrees being the normal 
range of motion.  Extension of the bilateral knees was 
normal.  The veteran did not complain of pain on active or 
passive range of motion of his knees and he did not complain 
of pain at the extremes of knee motion.  His quadriceps and 
hamstring strength was normal.  When asked to perform 10 
repetitions of full knee extensions with a two pound cuff 
weight, the veteran performed the movement with no difficulty 
and after the activity, his quadriceps and hamstring strength 
remained normal.  After repetitive flexion and extension 
activity, testing for pain, weakness, and fatigability showed 
no change in range of motion or pain pattern as compared to 
prior to the activity.  The diagnosis was bilateral 
chondromalacia patella with no clinical evidence of any 
recurrent subluxation of either patella.  The examiner also 
noted that the veteran's motor spasms of his quadriceps and 
his episodic sensory dysesthesias about the knees were 
secondary to his spinal condition rather than any local knee 
condition.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

5256 	Knee, ankylosis of:
	Extremely unfavorable, in flexion at an angle of 45° or more	
		60	
	In flexion between 20° and 45°						
	50
	In flexion between 10° and 20°						
	40
	Favorable angle in full extension, or in slight flexion 
between 0° and 10°	30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005).

5260
Leg, limitation of flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60° 
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

5261
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2005).

The veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
However, to give the veteran every consideration in 
connection with the matter on appeal, the Board has, as the 
RO has done, considered all potentially applicable diagnostic 
codes under section 4.71a in rating the veteran's disability.  
See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case"), and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, her 
current diagnosis, and demonstrated symptomatology).
In addition, the Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include on repetitive use and during 
flare-ups is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

As previously noted,  a rating action in June 1984 severed 
service connection for a bilateral knee disorder, and a March 
2004 rating action restored the veteran's service connection 
with a retroactive evaluation of 10 percent established from 
April 19, 1979.  The veteran appealed the assignment of the 
10 percent rating for each knee.  Because the RO's action to 
restore service connection was effective the date of the 
original award of service connection (April 19, 1979), and 
the veteran has appealed the 10 percent rating assigned for 
each knee, the Board must determine if separate ratings can 
be assigned for separate periods of time.

In the period from 1979 to 1995, only two VA medical 
examinations of the knees were performed.  There is no other 
evidence addressing knee complaints during this time.  At the 
time of the July 1979 VA medical examination, range of motion 
of the knees was normal, and while motion of the knees was 
uncomfortable, it was not painful.  Degenerative arthritis 
was not reported on X-ray studies.  Likewise, the February 
1984 VA medical examination found no instability of the 
knees, and no limitation of motion was described, although 
slight subluxation was reported based on X-ray films of the 
knees.  Based on this evidence, and applying the regulations 
for evaluating knee impairment, a 10 percent rating for each 
knee is appropriate from 1979 to 1995.    

Furthermore, after a review of the evidence of record 
beginning in 1995, the Board finds that an evaluation in 
excess of 10 percent for the veteran's chondromalacia of the 
right knee and an evaluation in excess of 10 percent for the 
veteran's chondromalacia of the left knee are not warranted.  
As such, the Board notes that using 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005), the veteran's symptoms would 
require at least moderate recurrent subluxation or lateral 
instability to warrant an evaluation in excess of 10 percent.  
However, the medical evidence does not show that the veteran 
has recurrent subluxation or lateral instability.  As such, 
the February 2004 VA examiner noted that the veteran had no 
laxity.  Further, the May 2005 VA examiner noted that the 
veteran had good stability and there was no clinical evidence 
of any recurrent subluxation of either patella.  Therefore, 
an evaluation in excess of 10 percent using this diagnostic 
code is not warranted.

Utilizing all other diagnostic codes applicable for 
disabilities of the knee, the veteran also does not warrant 
an evaluation in excess of 10 percent for his right knee 
disability or his left knee disability.  As such, the veteran 
was not found to have locking or effusion in the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  In fact, the 
veteran denied locking during the May 2005 VA examination, 
the February 2001 VA examiner found no locking in the 
bilateral knees, and the June 2001 VA medical record showed 
no effusion in the right knee.  Finally, the veteran's range 
of motion is not compensable when evaluating his disabilities 
using 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261 
(2005).  In this regard, the veteran is not found to have 
ankylosis of the bilateral knee joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2005).  Moreover, his range of motion 
of the right and left knee in extension was normal, his range 
of motion of the right knee in flexion was at most limited to 
110 degrees, and his range of motion of the left knee was at 
most limited to 125 degrees, but was predominantly 130 
degrees.  This range of motion does not meet the criteria for 
an evaluation in excess of 10 percent using 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2005).  The Board notes 
that in February 2004, extension of the veteran's right knee 
was limited to 60 degrees.  However, this was the result of 
an injury a few days prior, which apparently resolved, as a 
later February 2004 VA medical record showed that he had 
normal extension and flexion was limited to 110 degrees.  
Therefore, this February 2004 limitation of motion to 60 
degrees of extension for the right knee is not indicative of 
the current level of the veteran's right knee disability.  
Hence, an evaluation in excess of 10 percent for the 
veteran's chondromalacia of the right knee and an evaluation 
in excess of 10 percent for the veteran's chondromalacia of 
the left knee are not warranted using all rating criteria 
applicable for disabilities of the knee.



ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


